Title: To James Madison from Tench Ringgold, 23 May 1816
From: Ringgold, Tench
To: Madison, James


        
          Sir,
          Coton near Leesburg Virginia May 23rd. 1816
        
        The enclosed letter from my friend Mr Pinkney, was written at a period when it had been intimated, that Mr Boyd had it in contemplation to

resign his office, in consequence of ill health and incapacity to discharge his duties. Soon after the receipt of this letter, I was informed, Mr Boyd had no intention of resigning, and as far as it related to that office, no present advantage would result to me by transmitting the letter to you; but as the possession of some appointment has become an object of vital importance to me, in consequence of losses sustained, principally by the conflagrations of our late enemy, I beg leave to lay it before you; by its perusal, you will be able to judge of the rank which I hold in Mr Pinkneys esteem; and it will also furnish you with his opinion that should you honor me with an appointment, it will meet with approbation of the people of my native state, who knowing, that my embarrassments have been occasion’d by the enemy, would be peculiarly gratified by my receiving a small portion of executive favor. I have the honor to be with the highest respect & attachment Sir your most obt sert.
        
          Tench Ringgold
        
      